DETAILED ACTION
Status of the Application
Claims 1-16 are currently pending in the instant application.  None of the claims have been amended.  Claims 7, 8, 10, 11 and 16 are withdrawn.  No new claims have been added.  
This is a Final Rejection.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species a, claims 1-6, 9 and 12-15, in the reply filed on June 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species b and Species c, respectively), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 10, 2021.
Claims 7, 8 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 10, 2021.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  Claims 10 and 11 are elected; therefore each claim should have the claim identifier “Withdrawn”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2017/0352916) in view of Masahiro et al. (JP, 2013-239296).
Regarding claims 1-3 and 9, Miyashita et al. teaches a sulfide-based solid electrolyte for a lithium secondary battery, wherein the surface of a compound containing lithium, phosphorus, sulfur and a halogen, having a cubic argyrodite-type crystal structure {Miyashita et al. teaches a cubic argyrodite-type crystal structure represented by the composition formula (1): Li7-x+yPS6-xClx+y, wherein x and y in the composition formula (1) satisfy 0.05 ≤ y ≤ 0.9 and -3.0x+1.8 ≤ y ≤ -3.0x+5.7; Abstract; para. [0018]} is coated with LiCl (crystal phase; para. [0039]).  Miyashita et al. is silent regarding a sulfide-based solid electrolyte for a lithium secondary battery wherein the surface of the cubic argyrodite-type crystal structure is coated with a compound 3PS4 is an example of a sulfide solid electrolyte material that is used as a coating {para. [0021]; Li3PS4 corresponds to the compound having a non-argyrodite-type crystal structure constitutes a PS4-ROR (0 ≤ R < 4) unit structure in the structure where R = 0 as recited in claim 2; Li3PS4 corresponds to the compound having a non-argyrodite-type crystal structure comprising a compound represented by a compositional formula: Li3PS4-ROR (0 ≤ R < 4) as a main phase where R = 0 as recited in claims 3 and 9.}.  Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the sulfide-based solid electrolyte of Miyashita et al. by replacing LiCl as the surface compound and incorporating Li3PS4 as the surface compound as taught by Masahiro et al. because Li3PS4 has an extremely high chemical stability and provides excellent lithium ion conductivity (Masahiro et al., para. [0007]; The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.)).  
Regarding claims 4 and 5, modified Miyashita et al. teaches a sulfide-based solid electrolyte for a lithium secondary battery wherein the compound having a cubic argyrodite-type crystal structure is represented by a compositional formula: Li7-x-2yPS6-x-yHax (where Ha represents halogen and is at least one kind of element of fluorine (F), 
Regarding claim 6, modified Miyashita et al. teaches a lithium secondary battery comprising the sulfide-based solid electrolyte for a lithium secondary battery according to claim 1 (paras. [0062], [0065], [0071] and [0072]).  
Regarding claim 12, modified Miyashita et al. teaches a lithium secondary battery comprising the sulfide-based solid electrolyte for a lithium secondary battery according to claim 2 (paras. [0062], [0065], [0071] and [0072]).  
Regarding claim 13, modified Miyashita et al. teaches a lithium secondary battery comprising the sulfide-based solid electrolyte for a lithium secondary battery according to claim 3 (paras. [0062], [0065], [0071] and [0072]). 
Regarding claim 14, modified Miyashita et al. teaches a lithium secondary battery comprising the sulfide-based solid electrolyte for a lithium secondary battery according to claim 4 (paras. [0062], [0065], [0071] and [0072]).  
Regarding claim 15, modified Miyashita et al. teaches a lithium secondary battery comprising the sulfide-based solid electrolyte for a lithium secondary battery according to claim 5 (paras. [0062], [0065], [0071] and [0072]).  

Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive.
Applicant argues: Miyashita discloses the provision of a coating on an argyrodite sulfide-based solid electrolyte while Masahiro discloses the provision of a coating on an electrode active material. An electrode active material is not the same as an argyrodite sulfide-based solid electrolyte. This is evidenced by Masahiro which discloses that electrode active materials are “LiCoO2, LiMnO2, LiNiO2, LiVO2, LiNi1/3Co1/3Mn1/3O2, a spinel type active material such as LiMn2O4, Li (Ni0.5Mn1.5)O4, LiFePO4, and olivine type active materials such as LiMnPO4, LiNiPO4, LiCuPO4, and the like” (paragraph [0050]).  Unlike the argyrodite sulfide-based solid electrolyte of Miyashita, none of these compounds are compounds containing lithium, phosphorus, sulfur, and halogen or are disclosed to have a cubic argyrodite-type crystal structure. Thus, there is no reason for a person skilled in the art to apply the coating for an electrode active material as disclosed in Masahiro to the argyrodite sulfide-based solid electrolyte of Miyashita.
It is the Office’s position that Masahiro teaches that it is known in the art for an argyrodite to be coated with the non-argyrodite Li3PS4 because Li3PS4 has an extremely high chemical stability and provides excellent lithium ion conductivity (Masahiro et al., para. [0007]). One non-agryodite material/coating may be substituted for another non-argyrodite material/coating because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.)).  Furthermore, one of ordinary 3PS4 can be provided to argyrodite sulfide-based solid electrolyte of Miyashita.   
Applicant argues:  Further, even if a person skilled in the art were to initially consider combining Miyashita and Masahiro, they would not be able to arrive at the claimed compound.  In Miyashita, the disclosed compound is formed by adding excess LiCl as a raw material during the formation of the argyrodite sulfide-based solid electrolyte.  Because the Li3PS4 of Masahiro is not a raw material used in the formation of the argyrodite sulfide-based solid electrolyte of Miyashita, it is not possible to provide excess Li3PS4 to arrive at a compound having a coating of Li3PS4.  Alternatively, Masahiro discloses a liquid phase synthesis method for coating an electrode active material with Li3PS4. In the method, as shown below, the electrode active material is immersed in a solution containing Li3PS4, thereby coating the electrode active material with Li3PS4. Such a liquid phase synthesis method can only be used in Masahiro because the compound being coated is an electrode active material and is known by persons skilled in the art to be unsuitable for coating argyrodite sulfide-based solid electrolytes.  For this reason, as shown below, the claimed argyrodite sulfide-based solid electrolyte is obtained by mixing and grinding a powder of argyrodite sulfide-based solid electrolyte and a powder of Li3PS4 in a ball mill….For at least these reasons, a person skilled in the art would not combine Miyashita and Masahiro as suggested in the Office Action.  Thus, the cited prior art fails to disclose or suggest a compound containing lithium, phosphorus, sulfur, and 
It is the Office’s position that the patentability of a product or apparatus does not depend on its method of production or formation. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed argyrodite sulfide-based solid electrolyte is obtained by mixing and grinding a powder of argyrodite sulfide-based solid electrolyte and a powder of Li3PS4 in a ball mill) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V. LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724